DETAILED ACTION
This Office Action is in response to Applicant’s amendment filed 29 March 2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In the response filed 29 March 2021, Applicant argues that Forde’237’s expandable component 104 does not contain a flap such that the flap is disposed between the distal end of the elongate shaft and the distal opening when fully deployed, as required by the amended claim. 
Applicant points to Figure 1d of Forde’237 which is disclosed as the “fully deployed” configuration (see paragraph [0026]). In Figure 1d, there is no flap and therefore the flap is not disposed between the distal end of the elongate shaft and the distal opening. The rejection relied on the configuration shown in Figure 1c (disclosed as “substantially deployed” in paragraph [0025]) to teach the claimed structure.
This argument is not persuasive because the term “fully deployed” as used in the claim is a functional limitation. Applicant’s own specification fails to describe what is meant by the term “fully deployed” and therefore this functional language can be broadly interpreted. Figure 1c of Forde’237 is 
Forde’237 paragraph [0052] describes Figures 1a-1d as how the length of the extruded portion 132 varies in magnitude: 

    PNG
    media_image1.png
    137
    503
    media_image1.png
    Greyscale
	
Forde’237 does not use the term “fully deployed” to relate to readiness for use. Paragraph [0052] further states: 

    PNG
    media_image2.png
    143
    509
    media_image2.png
    Greyscale

This is supported by Figures 10b and 10c which show Forde’237s’ device being used to retrieve a medical device in the “substantially deployed” state. Paragraph [0076] states: 

    PNG
    media_image3.png
    215
    513
    media_image3.png
    Greyscale

Structurally, the embodiment of Figure 1c is considered to teach the limitations of claim 1 because the flap is at least partially disposed between the distal end 112 of the elongate shaft 102 and the distal opening, as identified in the rejection below. 
Further, even if the claim were amended to recite the entire flap is disposed between the distal end of the elongate shaft and the distal opening, Forde’237’s device would be in this configuration as the device transitions from the state shown in  Figure 1c and the state shown in Figure 1d. 
For these reasons, the rejections are maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 was amended to recite: 

    PNG
    media_image4.png
    61
    656
    media_image4.png
    Greyscale

Applicant cited Figures 2a and 2b for support for the claim amendments. However, Figures 2a and 2b nor any other part of the specification discuss a “fully deployed” configuration of the device. For this reason, claim 1 is considered to contain new matter. 
Claims 2-8 and 10-15 are rejected based on their dependency from claim 1. 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the limitation "the apparatus” in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forde et al. (US Patent Application 2004/0181237). 

    PNG
    media_image5.png
    328
    976
    media_image5.png
    Greyscale

Figure 1c shows at least part of the flap is disposed between the distal end of the elongate shaft (at 112) and the distal opening. This configuration is considered to be “fully deployed” because Forde’237 teaches this configuration used for medical device retrieval (see Figures 10b, 10c and paragraphs [0052], [0076]). 
The proximal opening (138) is sized to receive and pass an enlarged end of a medical device therethrough (device 100 is disclosed for capturing a medical device 160; see Figure 7c, for example). 
The apparatus is adapted so the enlarged end of a medical device is securable in a pocket: column [0053] discloses the distal extension includes a pocket; as in Applicant’s invention, the flexible distal extension is made of a braided mesh (paragraph [0054]), so it is therefore considered adapted so the enlarged end of a medical device is securable in the pocket. 

Claim 2: Forde’237 discloses the distal extension (104) comprises a braid (paragraph [0056])
Claim 4: Forde’237 discloses the inner surface of the flap is coated (paragraph [0056]). 
Claim 6, 7: Forde’237 discloses the device may be inserted into the body using a catheter (“catheter”, paragraph [0078]). 
Claim 8: The device of Forde’237 is adapted so the medical device (which is not a positively recited element in claims 1, 6 and 8) is capable of being secured in the pocket when the catheter is advanced over the distal extension (104) because the distal extension is disclosed as flexible and made of a mesh, as in Applicant’s own invention. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Forde’237, as applied to claim 1, further in view of Dubrul et al. (US Patent Application 2010/0030256). 

Dubrul’256 teaches a similar device to Forde’237 wherein Dubrul’s device (Figures 29-31) includes an having an elongate shaft (192) having an elongate flexible distal extension (200) formed of a braided material (paragraph [0178]) wherein the flexible distal extension is folded back to form a flap (Figure 31).Dubrul’256 teaches the braid can be made using nitinol yarn on a 96 carrier braider (paragraph [0171]) but that it can be beneficial to modify the number of fibers in order to adjust braid performance (paragraph [0171]). In light of these teachings, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Forde’237 such that the wire end count is between 72 and 288 because Durbrul’256 teaches it is known to modify the number of filaments in a similar device in order to modify the performance characteristics of the braid. 
Claim 5: Forde’237 teaches the limitations of claim 5 except for a urethane coating. 
Dubrul’256 teaches a similar device to Forde’237 wherein Dubrul’s device (Figures 29-31) includes having an elongate shaft (192) having an elongate flexible distal extension (200) formed of a braided material (paragraph [0178]) wherein the flexible distal extension is folded back to form a flap (Figure 31). Dubrul’256 teaches the braided portion may be coated to render the braid impervious to fluid flow (paragraph [0178]). Dubrul’256 teaches the coating can include polyurethane (paragraph [0177]). It . 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Forde’237, as applied to claim 1, further in view of Cartier (US Patent Application 2011/0040321). 
Forde’237 teaches the limitations of claim 10 but fails to show the medical device comprises a hook. 
Like Forde’237, Cartier’321 is directed towards a device for retrieval of a vascular filter (Forde’237 paragraph [0013]; Cartier’321 abstract). Cartier’321 shows it is well known in the art to provide filters with hooks in order to make it easier to capture the filter for retrieval from the body (paragraph [0022]). In light of this, it would be obvious to one of ordinary skill in the art as of the effective filing date of the invention to provide the filter disclosed by Forde’237 with a hook, as taught by Cartier’321, In order to provide the stated advantages. 
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Forde’237, as applied to claim 1, further in view of further in view of Chi-Sing et al. (US Patent 6,210,370). 
Claim 11: Forde’237 teaches the limitations of claim 11 but fails to disclose how the flap is reversed in the embodiment of Figure 1, cited in the rejection to claim 1 above. 
Forde'237 discloses a tubular member (102) having a funnel-shaped expandable and evertible distal end (104). Chi-Sing’370 teaches a device (Figures 3-7) with a 
Claim 12: Chi-Sing’370’s pusher includes a wire (81) attached to the flexible distal extension (wire 81 is indirectly attached to the flexible distal extension as shown in Figure 1). 
Claim 13: Chi-Sing’370 teaches pusher includes a plunger comprising a sleeve (75) and an expandable distal section (54). 
Claim 14: The plunger of Chi-Sing’370 includes a pull wire (94) within the sleeve and connected at the distal end for expanding the distal section (column 9, lines 57 to column 10, lines 7). 
Claim 15: Chi-Sing’370’s teaches expandable distal section (54) is braided (see Figure 3 and column 9, lines 41-45). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208.  The examiner can normally be reached on Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        8 April 2021

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771